No. 99-60340
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60340
                          Conference Calendar



JOHN W. STEVENS,

                                            Petitioner-Appellant,

versus

KHURSHID Z. YUSUFF; MIKE MOORE,

                                            Respondents-Appellees.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 5:99-CV-86-BrS
                          --------------------
                             April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     John W. Stevens, federal prisoner #86451-071, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.        The

district court dismissed Stevens’s petition for lack of subject-

matter jurisdiction.    Stevens has not argued this jurisdictional

issue on appeal; accordingly, he has abandoned any argument that

the dismissal was erroneous.     See United States v. Heacock, 31

F.3d 249, 258 (5th Cir. 1994).    We DISMISS the appeal as

frivolous.     See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993); 5th Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.